Case 2:18-cv-O7930-I\/|VL-.]CW Document 16-1 Filed 11/01/18 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF LOUISIANA

a Louisiana limited liability company
doing business in the State of Louisiana, MAGISTRATE JOSEPH C.
WILKINSON, JR.
MICHAEL BROWN,

Defendants.

BETTY J. JOHNSON )
Plaintiff, )
)
Vs. ) CIV]L ACTION No. 2:18-cv~07930
)
INVESTOR EQUITIES, L.L.C., ) SECTION S, MAG. 2
a Louisiana limited liability company )
doing business in the State of Louisiana, )
) JUDGE MARY ANN VIAL
GRAYSTAR MORTGAGE, L.L.C., ) LEMMON
)
)
)
)
)
)

 

CERTIFICATE OF SERVICE
l hereby certify that on the lst of November, 2018, l electronically filed a copy of the
foregoing Request F or Entry of Discharge, as well as this Certificate of Service, by using the
Cl\/l/ECF System which wili send a notice of electronic filing lto:
Williarn W. Blevins, Clerk of Coui't
500 Poydras Street
Roorn Ci§i

New Orleans, LA 7`0130
(504) 589-7600

l hereby further certify that on lst of Novernber, 2018, l sent a copy of the foregoing
Motion to the below defendant by forwarding the same via first ciass United States
Mail, properly addressed and postage prepaid, to the following address:
Michael Brown
1541Washington Ave.
New Orleans, LA 7()130
Respectfully Submitted,

SOUTHEAST LOUISIANA LEGAL SERVICES

   

Case 2:18-cv-O7930-I\/|VL-.]CW Document 16-1 Filed 11/01/18 Page 2 of 2

By: /s /Anthonv Sartorio

ANTHONY SARTORIO, LSBA Bar No. 32675
DAVID H. WILLIAMS, LSBA Bar No. 17867
1340 Poydi»as sr., suite 600 `

New Orleans, louisiana 70‘£'12

Telephone: (504) 529-1000, ext. 235

FaX: (504) 596¢224]

Attc)rneys for Betty ]ohnsc)n

 

